Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action dated 08/26/2021 has been withdrawn pursuant to 37 CFR 1.114. 
Accordingly, Applicant’s submission filed on 01/26/2022 has been entered. Claims 1-14 are now pending in the application.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.    	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

-Regarding claim 1, line 8, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310; hereinafter refer as ‘Barbieri’) in view of Rajagopal; Sridhar (U.S. 11,159,982; hereinafter ‘Rajagopal’). 

- In regard to claim 1, Barbieri discloses for the method for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-25: for different possible partitioning options for embodiments of a distrifuted RAN. Different functional splits, e.g. dynamic spits, between BBU and RRU muy be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates, which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a Central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU] or ‘CU and DU’, and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access Control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein a system dynamically provides a second split of the functionalities at a later time based on factors such as user count (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. “user count”, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “a second split ... at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21), fronthaul capacity, fronthaul usage, required baseband processing capacity (for example see col. 44, lines 28-33: for indicator of fronthaul link quality may be determined based, at least in part, on a latency of the fronthaul link, a bandwidth of the fronthaul link, e.g. fronthaul capacity, errors on the fronthaul link, undelivered packets on the fronthaul link, out-of-order packets on the fronthaul link, e.g. fronthaul usage parameters based on errors and packet of the link, BBU buffer overruns, BBU buffer underruns, e.g. baseband unit processing means), and latency (for example see col. 44, lines 34-40; col. 42, lines 56-59: for an embodiment of managing fronthaul latency in a distributed RAN. The flowchart describes a method 1900 to manage latency on the fronthaul link) and latency (for example see fig. 19; col. 42, lines 1-10); but fails to explicitly disclose for wherein the CU and DU, e.g. BBU and RRU, functionalities are located at a Virtual Radio Unit ‘VRU’. However, such limitation lacks thereof from Barbieri’s reference is well known and disclosed by Rajagopal.
In an analogous art, Rajagopal discloses for the systems, methods and interfaces for optimizing of the fronthaul interface for Radio Access networks and Cloud Radio Access Networks (for example see Abstract); wherein, in cloud RAN or ‘CRAN’, BBU is virtualized on the cloud (or vRAN-virtualized RAN), e.g. Virtual Radio Unit VRU, as specified in fig. 1; col. 1, lines 55-62; col. 2, lines 27-37: “virtualized baseband unit” or virtualized BBU; and wherein distributed unit ‘DU’ is sometime also considered to be part of the CU/BBU depending on the functional split as specified in figs. 2A-B; col. 1, lines 40-42; e.g. wherein the CU and DU functionalities are located at the virtualized BBU, e.g. Virtual Radio Unit ‘VRU’.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of Rajagopal into Barbieri’s invention for the purpose of easily upgraded, flexibility in adding new services and the reduction in operation and management ‘OAM’ cost as disclosed in Rajagopal: col. 2, lines 15-22.

	- Regarding claim 4, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri further discloses for the low PHY and the high PHY (for example see Barbieri: col. 9, line 63 through col. 10, line 3: for One low-level PHY function module 420 may support one or more RF function modules 410 and may be co-located with its associated RF functions modules 410. The low-level PHY function 420 with an associated RF function 410 may be referred to as an access point. The exact split between the low-level PHY functions 420 and the high-level PHY functions 440 may vary between RAN architectures; Rajagopal: fig. 2B).
Barbieri lacks what Rajagopal discloses for the systems, methods and interfaces for optimizing of the fronthaul interface for Radio Access networks and Cloud Radio Access Networks (for example see Abstract); wherein, in cloud RAN or ‘CRAN’, BBU is virtualized on the cloud (or vRAN-virtualized RAN), e.g. Virtual Radio Unit VRU, as specified in fig. 1; col. 1, lines 55-62; col. 2, lines 27-37: “virtualized baseband unit” or virtualized BBU; and wherein distributed unit ‘DU’ is sometime also considered to be part of the CU/BBU depending on the functional split as specified in figs. 2A-B; col. 1, lines 40-42; e.g. wherein the CU and DU functionalities are located at the virtualized BBU, e.g. Virtual Radio Unit ‘VRU’.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of Rajagopal into Barbieri’s invention for the purpose of easily upgraded, flexibility in adding new services and the reduction in operation and management ‘OAM’ cost as disclosed in Rajagopal: col. 2, lines 15-22.

Barbieri discloses for a non-transitory computer-readable medium containing instructions for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), when executed, cause the system to perform steps comprising: 
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates, which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein a system dynamically provides a second split of the functionalities at a later time (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. “user count”, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “a second split ... at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21); but fails to explicitly disclose for wherein the CU and DU, e.g. BBU and RRU, functionalities are located at a Virtual Radio Unit ‘VRU’. However, such limitation lacks thereof from Barbieri’s reference is well known and disclosed by Rajagopal.
In an analogous art, Rajagopal discloses for the systems, methods and interfaces for optimizing of the fronthaul interface for Radio Access networks and Cloud Radio Access for example see Abstract); wherein, in cloud RAN or ‘CRAN’, BBU is virtualized on the cloud (or vRAN-virtualized RAN), e.g. Virtual Radio Unit VRU, as specified in fig. 1; col. 1, lines 55-62; col. 2, lines 27-37: “virtualized baseband unit” or virtualized BBU; and wherein distributed unit ‘DU’ is sometime also considered to be part of the CU/BBU depending on the functional split as specified in figs. 2A-B; col. 1, lines 40-42; e.g. wherein the CU and DU functionalities are located at the virtualized BBU, e.g. Virtual Radio Unit ‘VRU’.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of Rajagopal into Barbieri’s invention for the purpose of easily upgraded, flexibility in adding new services and the reduction in operation and management ‘OAM’ cost as disclosed in Rajagopal: col. 2, lines 15-22.

5.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Rajagopal; Sridhar (U.S. 11,159,982); and further in view of Sirotkin et al. (WO 2018/031057, cited by the applicants; hereinafter ‘Sirotkin’).
	
	- In regard to claim 2, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri discloses for the radio network as in part 4 above of this office action; but fails to explicitly disclose for the RLC which comprises ‘a high RLC and a low RLC’. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the RLC comprises a high RLC and a low RLC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

	- Regarding claim 3, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for the MAC which comprises ‘a high RLC and a low RLC’. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the MAC comprises a low MAC and a high MAC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

- In regard to claim 5, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein first split comprises the CU including the RRC; and the DU including the PDCP, RLC, MAC, PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC (for example see pages 6-7, para 22 and Table 1 option 1 for the control unit having RRC); and the DU including the PDCP, RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 1 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

Rajagopal and Barbieri also further fails to explicitly disclose for wherein another split comprises the CU including the RRC and the PDCP; and the DU including the, RLC, MAC, PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC and the PDCP (for example see pages 6-7, para 22 and Table 1 option 2 for the control unit having RRC); and the DU including the RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 2 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 7, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein another split comprises the CU including the RRC, PDCP and high RLC; and the DU including the low RLC, MAC, PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 3 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF(for example see pages 6-7, para 22 and Table 1 option 3 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 8, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP and RLC; and the DU including the MAC, PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 4 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 4 second column for specifying the functions of the distribution unit).
Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 9, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC and high MAC; and the DU including the low MAC, PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC and high MAC (for example see pages 6-7, para 22 and Table 1 option 5 for the control unit having and RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 5 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 10, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC and MAC; and the DU including the PHY and RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC and MAC (for example see pages 6-7, para 22 and Table 1 option 6 for the control unit having and RRC); and the DU including the PHY and RF (for example see pages 6-7, para 22 and Table 1 option 6 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 11, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY; and the DU including the low PHY and RF. However, such Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY (for example see pages 6-7, para 22 and Table 1 option 7 for the control unit having and RRC); and the DU including the low PHY and RF (for example see pages 6-7, para 22 and Table 1 option 7 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 12, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), the combination of Rajagopal and Barbieri also further fails to explicitly disclose for wherein the first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY; and the DU including the RF. However, such limitation lacks thereof from the combination of Rajagopal and Barbieri’s reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY (for example see pages 6-7, para 22 and Table 1 option 8 for the control unit having and RRC); and the DU including the RF (for example see pages 6-7, para 22 and Table 1 option 8 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

6.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Rajagopal; Sridhar (U.S. 11,159,982); and further in view of Cao et al. (U.S. 10,237,908; hereinafter ‘Cao’).

- In regard to claim 14, Barbieri discloses a system for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates, which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein a system dynamically provides a second split of the functionalities at a later time (for example see col. 44, lines 17-21, 34-40: The method 2000 also includes dynamic changing one or more parameters, e.g. “factors”, of the RAN ... parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. “user count”, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index ... , or any combination thereof; and wherein the one or more parameters of the RAN 700 is ‘dynamically changed’ based on the indicator of fronthaul link quality, which is received by the BBU 760 from the RRU 730 over the fronthaul link 735, e.g. “a second split ... at a later time” after ‘RRU’, as specified in fig. 7; col. 14, lines 45-67; col. 31, lines 19-46; fig. 20, col. 44, lines 17-21); but fails to explicitly disclose for wherein the CU and DU, e.g. BBU and RRU, functionalities are located at a Virtual Radio Unit ‘VRU’. However, such limitation lacks thereof from Barbieri’s reference is well known and disclosed by Rajagopal.
In an analogous art, Rajagopal discloses for the systems, methods and interfaces for optimizing of the fronthaul interface for Radio Access networks and Cloud Radio Access Networks (for example see Abstract); wherein, in cloud RAN or ‘CRAN’, BBU is virtualized on the cloud (or vRAN-virtualized RAN), e.g. Virtual Radio Unit VRU, as specified in fig. 1; col. 1, lines 55-62; col. 2, lines 27-37: “virtualized baseband unit” or virtualized BBU; and wherein distributed unit ‘DU’ is sometime also considered to be part of the CU/BBU depending on the functional split as specified in figs. 2A-B; col. 1, lines 40-42; e.g. wherein the CU and DU functionalities are located at the virtualized BBU, e.g. Virtual Radio Unit ‘VRU’.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the teaching of Rajagopal into Barbieri’s invention for the purpose of easily upgraded, flexibility in adding new services and the reduction in operation and management ‘OAM’ cost as disclosed in Rajagopal: col. 2, lines 15-22.
The combination of Rajagopal and Barbieri’s reference further fails to explicitly disclose for a converged wireless system ‘CWS’, a HetNet Gateway ‘HNG’ in communication Rajagopal and Barbieri’s reference is well known and disclosed by Cao.
In an analogous art, Cao discloses a gateway positioned between a core network and a radio access network (for example see Abstract) and teaches a converged wireless system ‘CWS’ (for example see col. 11, lines 4-57 for converged Wireless System CWS the CWS component is a multi-technology base station with an integrated backhaul wired, microwave, mesh and LTE that supports LTE, and LTE Advanced, 3G, and WiFi access, simultaneous with the Uni-Manage software is an Element Management System EMS for the CWS and HetNet Gateway -Parallel Wireless HNG components, and provides a web based Graphical User Interface GUI for operators to manage and monitor the network elements), a HetNet Gateway ‘HNG’ in communication with the CWS (for example see col. 11, line 10 through col. 12, line 6 for Parallel Wireless HNG logically sits between the RAN and the core and abstracts the RAN on COTS hardware while making the RAN self-configuring, self-optimizing, and self-healing with a lower-level radio L1/L2 layer may be implemented in a hardware or software module on the Parallel Wireless CWS, or a software state machine for handling L1/L2 messages at the Parallel Wireless HNG).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combination of Rajagopal and Barbieri’s invention with the teaching of Cao for provide 3G configuration and control for those nodes as disclosed in Cao: col. 11, line 58 through col. 12, line 6.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding 

Response to Amendment/Arguments
8.	Applicant’s arguments filed on 01/26/2022 (see REMARKS, page 4) with respect to newly amended claims 1-14 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (U.S. 10,608,797) and Rajagopal et al. (U.S. 10,886,976 are all cited to show system/devices and methods for improving the data/information distributing in wireless communication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 11, 2022